Additional Opinion on Petition Fob, Rehearing. •Mb. Justice Yantis delivered the opinion of the court: Following the denial of an award in the above entitled cause by the opinion of the court, filed March 14, 1935, a Petition for Rehearing was filed. The original opinion was partly based upon claimant’s purported failure to comply with the provisions of Section 85 of Chapter 32 of the Illinois Corporation Act, wherein corporations are required to file in the office of the Secretary of State, duly authenticated copies of amendments to their charters. Claimant’s Petition for Rehearing calls attention to the fact that it was a foreign corporation, authorized by its original Articles of Incorporation to retire its stock without amendment, and that it had in fact filed notice with the Secretary of State of Illinois of its retirement of stock. The claim presented a question which so far as the court is informed has not heretofore been passed upon in this State, i. e. as to whether capital stock of a corporation which is “retired” without an amendment of its charter is subject to a franchise tax'? Assuming that Section 85 does not apply, the court is of the opinion that the further reasons assigned in the original opinion for denial of an award are sufficient. Section 112 of Chapter 32 of the GENERAL CORPORATION ACT, State Bar Statutes of 1929, provided that upon notice being given by the Secretary of State, notifying corporations of the amount of franchise tax assessed against them for the year next ensuing, that objections, if any, to such assessment would be heard, etc., upon request within ten days thereafter, with the further proviso for a continuance of such hearing for cause shown. This court has held that neglect and failure upon the part of a corporation to observe such preliminary right of objection will preclude this court from making an award. The record herein fails to disclose any objections as contemplated by such section, having been made by claimant, and the Petition for Rehearing is denied and the claim is dismissed.